The District Attorney of Bexar County in behalf of the State has filed a motion for rehearing which was ably presented by the Assistant District Attorney.
We have examined the authorities cited in the State's motion as supporting the proposition that an omission from a charge on self-defense of "words spoken" by deceased in connection with his acts may sometimes be held harmless error. The question then arises whether the facts in the instant case make such a holding appropriate. It is not our purpose in holding to the contrary to express the opinion that appellant's testimony which raises the issue of self-defense is true. Neither does it lie within our province to denounce it as untrue. The jury must determine the facts. We cannot escape the conclusion that if the words were spoken by deceased as claimed they gave color to his acts as it appeared to appellant. Without the words the acts might have indicated flight. In connection with the words the jury might have given credence to appellant's claimed belief that deceased was seeking another weapon.
It follows that we adhere to our original opinion. The motion for rehearing is overruled.